DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorok et al . US PGPub. 2014/0332789. 	Regarding claim 1, Dorok teaches an electronic device (fig. 1) [0066] comprising a semiconducting layer (13 electron injection layer, fig. 1) [0066], wherein the semiconducting layer (13) comprises at least one borate complex (Calcium (II) tri(1H-pyrazol-1-yl)hydroborate) [0089]-[0090] comprising (i) a metal selected from Ca (alkali earth metal [0018] such as Ca in Calcium (II) tri(1H-pyrazol-1-yl)hydroborate [0089]-[0090]) and Sr and (ii) at least one borate ligand, wherein the borate ligand comprises at least one heterocyclic group (tri(1H-pyrazol-1-yl)hydroborate in Calcium (II) tri(1H-pyrazol-1-yl)hydroborate [0089]-[0090]) (Dorok et al., fig. 1, [0089]-[0090]).  	Regarding claim 2, Dorok teaches the electronic device according to claim 1, wherein the heterocyclic group is a heteroaryl group [0022] (Dorok et al., [0022]).  	Regarding claim 3, Dorok teaches the electronic device according to claim 1, wherein the heterocyclic group comprises one or more heteroatoms independently selected from N, O and S [0023] (Dorok et al., [0023]). 	Regarding claim 4, Dorok teaches the electronic device according to claim 1, wherein the heterocyclic group comprises a five-membered heterocyclic ring (pyrazolyl [0023]) (Dorok et al., [0023]). 	Regarding claim 5, Dorok teaches the electronic device according to claim 1, wherein the heterocyclic group comprises an azole or a diazole ring (diazole group, [0023]) (Dorok et al., [0023]). 	Regarding claim 6, Dorok teaches the electronic device according to claim 1, wherein the heterocyclic group is a 1,2-diazole group (1H-pyrazole, [0089]-[0090]) (Dorok et al., [0089]-[0090]). The examiner takes official notice that 1H-pyrazole is also commonly known as 1,2-diazole.  	Regarding claim 7, Dorok teaches the electronic device according to claim 1, wherein the borate ligand comprises at least two heterocyclic groups (see the chemical structure of Calcium (II) tri(1H-pyrazol-1-yl)hydroborate [0089]-[0090] in [0083]) (Dorok et al., [0083]).  	Regarding claim 8, Dorok teaches the electronic device according to claim 7, wherein at least two heterocyclic groups in the borate ligand have, each individually, their heteroatoms in the beta-position with respect to the central boron atom of the borate ligand  (see the chemical structure of Calcium (II) tri(1H-pyrazol-1-yl)hydroborate [0089]-[0090] in [0083]) (Dorok et al., [0083]). 	Regarding claims 9 and 15, Dorok teaches the electronic device according to claim 1, and .the method according to claim 14, wherein the borate complex (see the chemical structure of Calcium (II) tri(1H-pyrazol-1-yl)hydroborate [0089]-[0090] in [0083]) (Dorok et al., [0083]) has the following formula (I) [0016], wherein M is the metal selected from Ca and Sr; and R1 to R4 are independently selected from the group consisting of H, substituted or unsubstituted C6 to C30 aryl (C6-C20, [0017]) and substituted or unsubstituted C2 to C30 heteroaryl (C2-C20, [0017]) (Dorok et al., [0016]-[0017] and [0089]-[0090]). 	Regarding claim 10, Dorok teaches the electronic device according to claim 1, wherein the semiconducting layer (13) is a charge transport layer and/or a charge injection layer (13 electron injection layer, fig. 1) [0066] and/or a charge generation layer (Dorok et al., fig. 1, [0066]). 	Regarding claim 11, Dorok teaches the electronic device according to claim 10, wherein the charge transport layer is an electron transport layer and/or the charge injections layer is an electron injection layer (13 electron injection layer, fig. 1) [0066] and/or the charge generation layer is an electron generation layer (Dorok et al., fig. 1, [0066]). 	Regarding claim 12, Dorok teaches the electronic device according to claim 1, wherein the semiconducting layer (13) further comprises at least one organic matrix compound (substantially organic layer comprises an electron transport matrix compound, [0018]) (Dorok et al., [0018]). 	Regarding claim 13, Dorok teaches the electronic device according to claim 1, wherein the electronic device (fig. 1) is an electroluminescent device (OLED, [0066]) (Dorok et al., fig. 1, [0066]).
Regarding claim 14, Dorok teaches a method for preparing an electronic device according to claim 1, wherein the process comprises the steps of (i) evaporating (vacuum thermal evaporation, [0103]) a borate complex comprising a metal selected from Ca and Sr and at least one borate ligand, wherein the borate ligand comprises at least one heterocyclic group, at an elevated temperature (heated to about 250°C, [0080]) and optionally at a reduced pressure, and (ii) depositing the vapor of the borate complex on a solid support (deposition on solid substrate, [0103]) (Dorok et al., [0103]). The optional limitation is not treated as it is an optional step in the process and not given patentable weight. 	Regarding claim 16, Dorok teaches the electronic device according to claim 2, wherein the heterocyclic group is a C2-C30 heteroaryl group (C2-C20, [0017]) (Dorok et al., [0017]).  	Regarding claim 17, Dorok teaches the electronic device according to claim 13, wherein the electronic device (fig. 1) is an organic light emitting diode (OLED, [0066]) (Dorok et al., fig. 1, [0066]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892